Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond J. Chew, Reg#:63,989 on 05/03/22.

The application has been amended as follows: 
a.	Per claim 1, line 7-8, 
b.	Per claim 6, line 4, line 7,  and line 9,
c.	Per  claim 9, line 25, line 26, line 28, and line 30
d.	Per  claim 15, line 3, line 4-5, 6, and line 8,
Change all instances of “upper surface” in the disclosed claims above to –upper surface of the source driver—.
e.	Per  claim 5, line 4,
f.	Per  claims 6, line 3 & line 4,
g.	Per  claim 9, line 24,
h.	Per  claim 19, line 3,
change all instances of “heat dissipation device” in the disclosed claims above to –heat dissipation structure--.
i.	Per  claim 18, line 3, change “wherein a side of first side portion” to –wherein a side of the first side portion —.
j.	Per  claim 20, line 3, change “wherein a side of third side portion” to –wherein a side of the third side portion--.

Allowable Subject Matter

2.	Claims 1-20 are allowable.

	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the structure as respectively recited in independent claims 1, 9 & 10 and at least in part, because independent claims 1, 9 & 10 recites the limitations: “A display…, comprising: a main board; a printed circuit board electrically connected with the main board; a source driver disposed on the printed circuit board… wherein the heat dissipation structure is adhered to an upper surface of the source driver far away from the printed circuit board, and at least one side or top corner of the upper surface of the source driver is not adhered with the heat dissipation structure, wherein the at least one side or top corner of the upper surface of the source driver is spaced apart from a corresponding edge of the heat dissipation structure.”.
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 9 & 10 are believed to render said claim(s) and all claims depending therefrom (claims 2-8, & 11-20) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835